MEMORANDUM **
Jehad Ismail Helal, a native and citizen of Israel, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) decision denying his applications for withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir.2001). We deny the petition for review.
Substantial evidence supports the IJ’s determination that Helal is not eligible for withholding of removal because the evidence he presented did not compel a finding of past persecution, see Nagoulko v. INS, 333 F.3d 1012, 1014-18 (9th Cir. 2003), and he did not “demonstrate that it is more likely than not that he would be *866subject to persecution on one of the specified grounds.” Al-Harbi, 242 F.3d at 888 (internal quotation marks and citations omitted).
Helal also did not demonstrate that he is eligible for protection under CAT because he did not establish that it is more likely than not he would be tortured if removed to Israel. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate lor publication and is not precedent except as provided by 9th Cir. R. 36-3.